Citation Nr: 0841929	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
disabling for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
RO in North Little Rock, Arkansas, which denied a claim for 
an increased rating for PTSD and denied a claim for TDIU.  
The PTSD claim arises from an August 2005 rating decision, in 
which the RO granted a petition to reopen and assigned an 
initial rating of 50 percent disabling.  Rating decisions in 
March and November 2006 continued the initial 50 percent 
rating for PTSD.  Because the RO did not assign the maximum 
disability rating possible for the veteran's PTSD, the appeal 
for a higher evaluation remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The veteran and his wife testified before the undersigned at 
a February 2008 hearing at the RO, a transcript of which has 
been associated with the file.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by isolation, 
depression, anxiety, excess startle, intrusive thoughts, 
nightmares, sleep disruption, anger, some suicidal and 
homicidal ideation without intent to act on either, and panic 
attacks.

2.  The veteran is service-connected for PTSD, rated at 50 
percent disabling; bilateral hearing loss, rated 20 percent 
disabling; and tinnitus, rated 10 percent disabling.  The 
veteran's combined evaluation for compensation purposes is 60 
percent.

3.  The veteran does not meet the schedular criteria for 
TDIU.

4.  The veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating in excess of 50 
percent for PTSD are not met.  38 U.S.C. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for assignment of TDIU are not met, and 
there is insufficient evidence to warrant referral for 
consideration of individual unemployability on an extra-
schedular basis.  38 U.S.C. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 4.16(a), (b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008).  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The present claim arises from an initially granted petition 
to reopen a claim for service connection.  The Court observed 
that a claim of entitlement to service connection consists of 
five elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2006).  

Prior to initial adjudication of the veteran's claim for an 
initial rating greater than 50 percent disabling for PTSD, a 
November 2004 letter gave the veteran both second- and third-
element Quartuccio notice with regards to that claim.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  That letter also gave the veteran notice 
of the first three parts of the first-element Dingess notice 
for the PTSD claim.  

Although the veteran did not receive full notice of the types 
of evidence needed to substantiate his PTSD claim prior to 
initial adjudication of his claim, this was not prejudicial 
to the veteran because he was subsequently provided adequate 
notice in May 2006.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  This letter provided notice of the 
manner in which VA assigns initial ratings and effective 
dates.  Following this notice, he had some 6 months to 
respond with additional argument and evidence before the RO 
issued a rating decision and some 11 months before the RO 
readjudicated the case by issuing a Statement of the Case 
(SOC).  The notice and readjudication cured any prior VCAA 
notice defects.  See id.; see also Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007).  

In any event, the veteran is challenging the initial 
evaluations assigned following the grant of service 
connection.  In Dingess, and more recently in Goodwin v. 
Peake, the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Goodwin, 22 Vet. App. 
128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the 
veteran has not demonstrated that he has been prejudiced by 
defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap 
v. Nicholson, 21 Vet. App. 112, 119 (2007).  Thus, VA's duty 
to notify with respect to PTSD has been satisfied.

Regarding the TDIU claim, a May 2006 letter fully described 
the types of evidence required and satisfied VA's notice 
obligations regarding that claim.  38 U.S.C. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  A 
September 2006 letter gave further notification of specific, 
additional evidence required to substantiate the TDIU claim.

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The veteran's service medical records 
and VA medical records are in the file.  The veteran's 
statements and those from his wife and co-worker are in the 
file, as are records regarding his employment.  The veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim which 
are not now associated with the file.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
August 2005 and February 2006.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's PTSD since he was last 
examined.  See 38 C.F.R. § 3.327(a).  It is the objective 
symptoms of the disability, such as occupational and social 
impairment, memory impairment, and personal appearance that 
guide VA's assignment of a rating.  All these factors were 
completely addressed in the VA examinations and remain 
correct evaluations of the veteran's disability.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95, summary 
available at 60 Fed. Reg. 43186-01 (1995).  The VA 
examinations in this case are adequate bases upon which the 
rating decisions stand.  Thus, the Board finds that no 
further action is needed.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Initial Rating

The RO granted the veteran service connection for PTSD and 
assigned an initial 50 percent rating.  The veteran contends 
this rating should be increased.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411 the general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2007).  Disability 
ratings are assigned according to the manifestation of 
particular symptoms, as listed in the rating formula.  The 
list of symptoms in the rating formula is not intended to 
constitute an exhaustive list, but rather shows examples of 
the types and degrees of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like 
setting); inability to establish and maintain 
effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is just one part of the medical 
evidence to be considered and is not dispositive.  The same 
is true of any physician's statement as to the severity of a 
disability.  It remains the Board's responsibility to 
evaluate the probative value of any doctor's opinion in light 
of all the evidence of record.

The February 2006 VA examination reflects the veteran was 
depressed and withdrawn.  He reported losing sleep, losing 
weight, and doing worse than a few months ago.  He reported 
regular nightmares, every night to every other night, and 
intrusive thoughts.  The veteran reported excess startle and 
a reluctance to experience crowds.  He stated he avoids 
restaurants and large stores, noting that his wife shops for 
them.  He also reported seeing Vietnamese people to be 
traumatic and nightmare-inducing.  The veteran reported being 
married to his wife for over 30 years, but that they did not 
talk very much.  He did state he tried to be close to her.  
He reported working at a Laundromat, which he had done for 
the past 12 years.  He reported enjoying music and paperwork 
outside of work.  He stated he and his wife rarely 
entertained, but that he did talk with some people at work.  
The examiner stated the veteran was casually groomed but 
unshaven, that he was rather distraught, had a depressed 
mood, and affect appropriate to contact.  The veteran's 
thought processes were logical and tight, with no loosening 
of associations and no confusion.  His memory appeared 
grossly intact and he was generally oriented.  The veteran 
reported no hallucinations and no delusions.  The veteran's 
insight and judgment were adequate.  The veteran reported 
both suicidal and homicidal ideation but denied intent to do 
either.  His GAF score was 48.  The veteran did not report 
losing time at work due to PTSD symptoms, and reported social 
isolation.  

In June 2006 letters, the veteran's wife and a co-worker 
describe his difficulties at work and with concentration.  
The co-worker states he appears to have lost interest in work 
and social events.  He reported the veteran is isolated, that 
his performance has declined, and that he appears sluggish.  
The veteran's wife reported flashbacks and intrusive 
thoughts, as well as reduced confidence and lack of concern.  
She also reported his isolation.  In a June 2006 statement, 
the veteran related intrusive thoughts, difficulties with 
work, and a desire to forget the events in Vietnam.

In May 2006 VA treatment records, the veteran reported stress 
with day-to-day events.  He reported decreased sleep of 3-4 
hours per night and increased nightmares, 3-4 per week.  He 
had intrusive memories and panic attacks, 1-2 per week.  The 
panic attacks were triggered by rain, green trees, or 
anything reminding him of Vietnam.  The veteran reported 
decreased interest in activities and avoidance behaviors.  He 
avoided watching the news, and also reported decreased 
energy, difficulty concentrating, and decreased appetite.  He 
related suicidal thoughts, but had no plan to act on them.  
He was appropriately dressed and groomed, was cooperative, 
gave good eye contact, and was attentive.  His mood was 
depressed, affect was neutral, appropriate, and labile, and 
thought process was linear but with problems comprehending 
simple questions.  The veteran reported auditory 
hallucinations of voices speaking in foreign language, tin or 
metal rattling, and no visual hallucinations.  He had no 
homicidal ideations.    The doctor reported the veteran had 
problems getting along with his wife, though it was his 
family who encouraged him to seek treatment, about which the 
doctor said he has fair insight.  The doctor assigned a GAF 
score of 41.

In July 2006 VA treatment records, the doctor reported the 
veteran had sleep difficulties, low motivation, and discussed 
his low IQ as a contributor to his difficulties as a 
historian.  The veteran stated he felt no better and refused 
to take medication because it made him feel drunk.  The 
veteran discussed stressful events from Vietnam, but tended 
to be vague and terse.  The doctor attributed some of this to 
his IQ of 70.  His GAF score remained 41.

In the August 2006 VA examination, the veteran reported being 
on medication to control his PTSD.  He reported he avoided 
restaurants, stores, and war movies, and that he did not 
visit people.  The veteran has been married to his wife for 
30 years, though he says they still do not talk very much.  
He did report working at a Laundromat.  The examiner stated 
he has anxiety and dysphoria, exhibited limited eye contact, 
and that his speech is within normal limits as to rate and 
rhythm.  His mood is anxious and depressed with affect 
appropriate to content.  The thought processes and 
associations are logical, tight, and with no loosening of 
association and no confusion.  He exhibits anger, along with 
frequent nightmares and intrusive thoughts, and is isolated 
from others.  His memory is grossly intact, he is oriented to 
all spheres, and has no hallucinations or delusions.  The 
veteran's insight was limited and judgment was adequate with 
limited suicidal ideation, though no intent.  He reported no 
homicidal ideation.  The examiner assigned the veteran's GAF 
score as 47.  The veteran's disability led to considerable 
social isolation, but no preclusion of all employment or the 
activities of daily living.  The examiner found no evidence 
of other psychiatric disorders other than possible borderline 
intellectual functioning.

In an October 2006 VA treatment report, the doctor reported 
suicidal ideation and homicidal ideation limited by the fear 
of repercussions.  The veteran reported feeling well and 
sleeping 6 to 7 hours per night.  He reported awakening 
during the night due to nightmares and flashbacks, but that 
this was less frequent than in the past.  The veteran 
reported feeling bad about himself and having low energy.  
The doctor reported poor insight and judgment, though noted 
the veteran's mood to be in full range and euthymic.  The 
veteran was casually dressed in dirty clothes.

In the February 2008 Travel Board hearing, the veteran 
reported being unable to do his duties and decreased energy.  
He was withdrawn and had more frequent suicidal ideation, 
along with road rage and irritability.  He reported trying 
not to think about the past.  He was still taking his 
medication.  His wife reported difficulties dealing with 
family gatherings and anger trying to work with his son as an 
electrician.  The veteran could not deal with the work not 
being done his way, even if his son's work was good.  The 
veteran stated he was more relaxed working alone and 
preferred isolation.  The veteran's wife reported that he 
gets along better with his son now that they are not working 
together.

The veteran's symptoms track more closely with an overall 
disability picture of 50 percent disabled.  See 38 C.F.R. § 
4.130, DC 9411 (criteria for 50 percent rating).  He has 
occupational and social impairment and exhibits impaired 
judgment, mood and motivational disturbances.  He appears to 
have difficulty in social situations and in dealing with 
others.  He stated he preferred working alone and reported 
avoiding crowds and social gatherings for the most part.  His 
wife described his difficulty at social gatherings.  While 
the veteran stated he and his wife do not talk much, they are 
still married; the veteran also appears to have a functional 
relationship with his son.  The veteran has a reduced ability 
to concentrate and one report of poor judgment, along with 
other reports of fair judgment.  The VA examiner stated his 
disability does not preclude him from working, and the 
veteran reports continuous employment throughout this period.  
The veteran also reported panic attacks, roughly 1-2 per 
week, triggered by thoughts of Vietnam.  The veteran's GAF 
scores are consistently between 41 and 47.  According to the 
GAF scale, scores ranging from 41-50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 47.  The veteran's GAF score 
adequately reflects his disability, including recognition of 
his suicidal thoughts, obsession with tasks being performed 
his way as an electrician, lack of friends, and difficulties 
keeping jobs.

The veteran does not exhibit an overall picture of disability 
more in line with the 70 percent rating.  See 38 C.F.R. § 
4.130, DC 9411 (criteria for 70 percent rating).  There are 
no reports that his speech is illogical, obscure, or 
irrelevant.  He does exhibit panic attacks, but there is no 
indication they are near-continuous in nature, nor is any 
depression affecting his ability to function independently, 
appropriately, and effectively.  He reports some homicidal 
ideation but no plans to act on it and reticence to do so due 
to possible repercussions.  There are no reports of violence.  
There is no indication that the veteran markedly neglects his 
personal appearance or hygiene.  He does exhibit social 
isolation and appears to have difficulty establishing 
relationships.  While the veteran may exhibit selected 
characteristics from the 70 percent disabled criteria, the 
appearance of some symptoms does not necessarily support a 
higher rating.  

The veteran's descriptions of his symptoms, along with those 
from VA doctors, his wife, and his co-worker reflect that his 
disability most closely resembles the 50 percent criteria 
throughout the period of time under review and thus staging 
is unnecessary.  See Hart, 21 Vet. App. at 510; Fenderson, 12 
Vet. App. 119.  Though the Board gives veterans the benefit-
of-the-doubt when the evidence is equally for and against a 
claim, this rule will not help the veteran on his PTSD claim 
because the preponderance of the evidence is against a higher 
rating.  See 38 U.S.C. §§ 1131; 5107(b); Gilbert, 1 Vet. App. 
at 55.

III.  TDIU

The veteran contends that his service-connected disabilities 
are of such severity that they have rendered him 
unemployable.  The veteran is service connected for PTSD, 
rated at 50 percent disabling; bilateral hearing loss, rated 
20 percent disabling; and tinnitus, rated 10 percent 
disabling.  The veteran's combined disability rating is 60 
percent.  See 38 C.F.R. § 4.25.  For the reasons that follow, 
the Board concludes that TDIU is unwarranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: if there are 
two or more disabilities, at least one disability must be 
ratable at 40 percent or more, and there must be sufficient 
additional service-connected disabilities to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work that is 
more than marginal and that permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Because the veteran has two or more disabilities, with one 
greater than 40 percent, but the total less than 70 percent 
disabling under section 4.25, he does not meet the criteria 
for TDIU under section 4.16(a).  

The Board also considers entitlement to TDIU under section 
4.16(b).  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service connected disabilities but who fail to meet 
the percentage requirements set forth in section 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  The rating board considered referring this 
case for extra-schedular consideration but did not do so.

For a veteran to prevail on a claim for entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability, the record must reflect some 
factor that takes the case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough; the ultimate question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  To establish a total disability 
rating based on individual unemployability, there must be 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340; see also VA Gen'l Counsel Prec. Op. 75-91, 
summary available at 57 Fed. Reg. 2317 (1992).  In reaching 
such a determination, the central inquiry is whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability is any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation; provided that 
permanent total disability shall be taken to exist when the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 4.15.

In this case, the veteran indicates continuous employment 
until roughly August 2006.  He is trained as an electrician 
and states only his inability to work around and directly 
with others as a reason he no longer performs this work.  
Indeed, at the Travel Board hearing, the veteran related how 
his boss in the electrician field created assignments so he 
could work alone and said he felt relaxed and did better 
working by himself.  The veteran stated he worked as an 
electrician until he could not do it any more.  The VA 
examiner in August 2006 stated his PTSD does not preclude all 
employment; as noted, his two other disabilities are hearing 
loss and tinnitus, about which he has made no complaint 
regarding his work.  After stopping working as an electrician 
due to difficulties working with others, the veteran worked 
at a Laundromat.  In a January 2007 statement, the veteran's 
employer at the Laundromat, apparently his wife, stated he 
last worked August 1, 2006.  At the August 23, 2006, VA 
examination, the veteran reported working part-time at the 
Laundromat.  The veteran discussed his work in a September 
2006 statement, and said that he worked 4-6 hours per day and 
at least 20-25 hours per week.  The veteran also cited his 
age as an intercurrent factor compounding his difficulty 
functioning at work, stating that he was not as physically or 
mentally quick as he once was.  Age, however, may not be used 
as a basis for assignment of a total disability rating.  38 
C.F.R. § 4.19.  

Here, there is insufficient evidence of unusual or 
exceptional circumstances to warrant a total disability 
rating based on the veteran's service-connected disabilities 
alone.  The veteran's VA medical treatment records reveal 
that, in addition to his service-connected back condition, 
the veteran is diagnosed with an organic brain syndrome, 
prostatitis, and lichen planus.  The veteran also cites his 
age as a cause of his problems.  While the Board does not 
doubt that the veteran's service-connected disabilities and 
age have an effect on his employability, the Board finds that 
to the extent that the veteran is unemployable, the 
unemployability is in part attributable to his age and his 
non-service-connected disabilities.  

A disability rating is, in and of itself, a recognition that 
his impairment makes it difficult to obtain and keep 
employment.  See Van Hoose, 4 Vet. App. at 363.  The evidence 
of record simply does not indicate that the veteran's 
service-connected overall disability is so severe that he is 
worse-off than other veterans similarly situated and, thus, 
that it is of sufficient severity to render him unemployable.  
See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Again, 
the VA examiner in 2006 found that the veteran's PTSD did not 
preclude all employment.  His low ratings for hearing loss 
and tinnitus do not reflect disabilities that would prevent 
this veteran from some type of employment.  The issue of the 
veteran's entitlement to TDIU does not warrant referral to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under section 4.16(b).  See 38 
C.F.R. §§ 3.321(b), 4.16(b).

The Board gives a veteran the benefit-of-the-doubt when the 
evidence is equally for and against a claim; however, when, 
as here, the preponderance of the evidence is against the 
veteran's claim, that doctrine is inapplicable.  See 38 
U.S.C. 5107(b); Gilbert, 1 Vet. App. at 55-56.  The veteran's 
claim for TDIU is denied.


ORDER

Entitlement to an initial rating greater than 50 percent 
disabling for PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


